K•Swiss Inc. 31248 Oak Crest Drive Westlake Village, California91361 May 1, 2013 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re:K•Swiss Inc. (the “Registrant”) Request for Withdrawal Registration Statement on Form S-3 (File No. 333-60043) Ladies and Gentleman, Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, the Registrant hereby requests that the Securities and Exchange Commission (the “Commission”) withdraw its Registration Statement on Form S-3, including all exhibits thereto (File No. 333-60043), that was initially filed with the Commission on July 27, 1998, and amended on August 5, 1998 (the “Registration Statement”). As a result of the successful completion of the merger of Ian Acquisition Sub, Inc., an indirect wholly-owned subsidiary of E-Land World Limited (“E-Land”), with and into the Registrant, with the Registrant surviving as an indirect wholly-owned subsidiary of E-Land, the Registrant has determined that it is in the best interest to withdraw the Registration Statement at this time. No securities were sold in connection with or pursuant to the Registration Statement. We understand that the fee paid in connection with the Registration Statement will not be refunded. If you have any questions with respect to this matter, please contact me at (818) 706-5100. Thank you for your assistance with this matter. [Signature Page Follows] Very truly yours, K•Swiss Inc. By: /s/ Byeng Gweon Kim Name:Byeng Gweon Kim Title:Chairman
